          IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE DISTRICT OF KANSAS

In re: Christopher Lawrence Hahn,
                                                 Case No. 21-10238-7
      Debtor.
__________________________

Ilene J. Lashinsky,
United States Trustee,

      Plaintiff,

v.                                               Adversary Proceeding
                                                 No. 21-____________
Titan Legal Processing, LLC,

      Defendant.


                    Complaint Under 11 U.S.C. § 526


I.   Parties, Jurisdiction, and Venue

     1.   Plaintiff Ilene J. Lashinsky is the United States Trustee for

Region 20, which includes the District of Kansas.

     2.   Under 11 U.S.C. §§ 307 and 526, the United States Trustee has

standing to bring this complaint.

     3.   Defendant Titan Legal Processing, LLC is not registered with

the Kansas Secretary of State, but is registered with the Illinois

Secretary of State.


                                       1
              Case 21-05021   Doc# 1   Filed 06/14/21   Page 1 of 6
    4.   Defendant’s registered agent is Spiegel & Utrera, P.A., 123

West Madison St., Suite 806, Chicago, IL 60602.

    5.   Christopher Lawrence Hahn is the debtor in the main chapter

7 bankruptcy case.

    6.   The United States Trustee brings this complaint under 11

U.S.C. § 526 and Fed. R. Bankr. P. 7001(1), 7001(7), and 7065.

    7.   Under 28 U.S.C. §§ 157 and 1334, 11 U.S.C. § 105(a) and § 526,

and D. Kan. R. 83.8.5, this is a core proceeding and the Court has

jurisdiction to hear this complaint.

    8.   Under 28 U.S.C. § 1409(a), venue properly lies in this Court.

    9.   Under Fed. R. Bankr. P. 7008, the United States Trustee

consents to entry of a final order or judgment by the Bankruptcy Court.

II. General Allegations

    10. The defendant bills itself as a company that reviews a client’s

debt situation, negotiates and resolves unsecured debt, and provides

litigation defense services.

    11. In August 2019, the defendant got the debtor to sign up for its

Debt Resolution Services program, and arranged monthly drafts of

$1,272.74.



                                        2
             Case 21-05021     Doc# 1   Filed 06/14/21   Page 2 of 6
       12. The defendant advised the debtor about bankruptcy and

specifically referred to itself as a debt relief agency under 11 U.S.C.

§ 527(a) and (b).

       13. The debtor made seven payments to the defendant during 2019

and 2020, for a total of $8,909.18.

       14. Although the defendant did not respond to the United States

Trustee’s demand letter and did not provide an accounting, its own

payment schedule estimates at least $4,733.75 in fees through the first

seven payments.

       15. It is unknown if the defendant sent any of the remaining money

to creditors, but upon information and belief no debts were resolved.

       16. On March 29, 2021, Hahn filed a bankruptcy petition in

chapter 7.1

III. Claim for relief

        Count 1: Voiding the Contract and Refund of Payments
                      Under 11 U.S.C. § 526(c)(1)

       17. The United States Trustee incorporates all other paragraphs of

this Complaint.



1   Main Case, Doc. #1.


                                          3
                 Case 21-05021   Doc# 1   Filed 06/14/21   Page 3 of 6
    18. Under 11 U.S.C. § 101(3), the debtor is an assisted person.

    19. Under 11 U.S.C. § 101(4A), the defendant provided bankruptcy

assistance to the debtor.

    20. Under 11 U.S.C. § 101(12A), the defendant is a debt relief

agency.

    21. Under 11 U.S.C. § 526(c)(1), the agreement between the

defendant and the debtor should be voided and may not be enforced

other than by the debtor. As a result, the defendant must return all the

money it received from the debtor under the contract. The money should

be paid to the chapter 7 trustee as that is property of the estate.

    22. Cause exists because the defendant did not comply with the

material requirements of 11 U.S.C. §§ 526, 527, or 528. Among other

things, the defendant misrepresented the services to be provided, how

the debt-resolution program worked, and an analysis of the debtor’s

financial situation when entering the program and going forward.

Further, the defendant misrepresented the ability to avoid bankruptcy

through the use of its Debt Resolution Services program as well as the

benefits and risks that may result if a person becomes a debtor under

Title 11.



                                      4
             Case 21-05021   Doc# 1   Filed 06/14/21   Page 4 of 6
       23. In addition, the defendant is not registered with the Office of

the State Bank Commissioner of Kansas as required by the Kansas

Credit Services Organization Act.2 Nor has the defendant shown that it

is associated with an individual licensed to practice law in Kansas to be

exempt from that Act.

       24. Any violation of the KCSOA is deemed to be a deceptive act or

practice under the Kansas Consumer Protection Act. The defendant has

engaged in deceptive acts or practices in connection with a consumer

transaction in violation of K.S.A. 50-626, and the defendant engaged in

an unconscionable act or practice in connection with this consumer

transaction with the debtor. Here, the debtor was unable to receive a

material benefit from the debt resolution program. Despite paying

nearly $9,000 to the defendant, no debt was resolved—surely because at

least half was kept by the defendant as fees. The debtor was worse off

with the defendant than without and still had to file for bankruptcy.

       25. For the defendant’s violation of 11 U.S.C. § 526(c)(1), the Court

should void the contract and order the defendant to pay all the funds it

collected from the debtor to the chapter 7 trustee.



2   K.S.A. 50-1117 et seq.

                                           5
                  Case 21-05021   Doc# 1   Filed 06/14/21   Page 5 of 6
IV. Conclusion

     To summarize, the United States Trustee asks that the Court enter

judgment against Titan Legal Processing, LLC, granting the following

relief:

      a. Under 11 U.S.C. § 526(c)(1), an order voiding the contract
         between the defendant and the debtor, and requiring that all
         amounts collected from the debtor be paid to the chapter 7
         trustee.
      b. The costs of bringing this complaint.
      c. Any other relief the Court finds appropriate.

                             Respectfully submitted,

                             ILENE J. LASHINSKY,
                             UNITED STATES TRUSTEE

                             By: Richard A. Kear, #20724
                             Trial Attorney
                             301 N. Main St., Suite 1150
                             Wichita, KS 67202
                             316-269-6637 (phone)
                             Richard.Kear@usdoj.gov




                                      6
             Case 21-05021   Doc# 1   Filed 06/14/21   Page 6 of 6
